*83
ORDER

PER CURIAM.
AND NOW, this 24th day of February, 1994, it is hereby ordered that the Petition for allowance of appeal is hereby granted. The application for summary disposition is granted. The judgment of the Superior Court is hereby vacated, and the case is remanded to the Superior Court for reconsideration in light of Miller v. Keystone Insurance Co., 535 Pa. 531, 636 A.2d 1109 (1994). The cross-petition for allowance of appeal filed on behalf of Michael Marino is hereby denied.
MONTEMURO, J., did not participate in the consideration or decision of this matter.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.